                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

                                        No. 2:18-CV-57-FL


 HERBERT MARTIN MODLIN,                          )
                                                 )
                           Plaintiff,            )
                                                 )
                     v.                          )                      ORDER
                                                 )
 ANDREW SAUL, Commissioner of Social             )
 Security,                                       )
                                                 )
                          Defendant.             )



       This matter comes before the court on the parties’ cross-motions for judgment on the

pleadings. (DE 20, 24). Pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b), United States Magistrate Judge Robert T. Numbers, II, issued a memorandum and

recommendation (“M&R”) (DE 26), wherein it is recommended that the court deny plaintiff’s

motion, grant defendant’s motion, and affirm the final decision by defendant. Plaintiff timely filed

an objection to the M&R. In this posture, the issues raised are ripe for ruling. For the reasons that

follow, plaintiff’s motion for judgment on the pleadings is denied, and defendant’s motion for

judgment on the pleadings is granted.

                                         BACKGROUND

       In December 2010, plaintiff was found disabled by the Social Security Administration as

of August 2010, due to colon and liver cancer which met or medically equaled Listing 13.18. Four

years later, a review determined Modlin’s health had improved and that he was no longer disabled.
The Social Security Administration terminated plaintiff’s disability benefits on February 28, 2015

and upheld the termination on reconsideration.

       A hearing was held before the ALJ in March 2016. The ALJ determined plaintiff was not

entitled to benefits. Following remand by the appeals council, the ALJ held a second hearing in

September 2017. The ALJ again concluded that plaintiff was not entitled to benefits on January

9, 2018, because he was not disabled. On September 14, 2018, the appeals council denied

plaintiff’s request for review, making defendant’s decision final with respect to plaintiff’s claims.

Plaintiff filed the instant action on November 16, 2018, seeking judicial review of defendant’s

decision.

                                          DISCUSSION

A.     Standard of Review

       The court has jurisdiction under 42 U.S.C. § 405(g) to review defendant’s final decision

denying benefits. The court must uphold the factual findings of the ALJ “if they are supported by

substantial evidence and were reached through application of the correct legal standard.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996). “Substantial evidence is . . . such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971) (quotations omitted). The standard is met by “more than a mere scintilla of

evidence . . . but less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.

1966). In reviewing for substantial evidence, the court is not to “re-weigh conflicting evidence,

make credibility determinations, or substitute [its] judgment” for defendant’s. Craig, 76 F.3d at

589.

       “A necessary predicate to engaging in substantial evidence review . . . is a record of the

basis for the ALJ’s ruling, which should include a discussion of which evidence the ALJ found



                                                 2
credible and why, and specific application of the pertinent legal requirements to the record

evidence.” Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013). An ALJ’s decision must

“‘include a narrative discussion describing how the evidence supports each conclusion,’” Monroe

v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th

Cir. 2015)), and an ALJ “must build an accurate and logical bridge from the evidence to his

conclusion.” Id. (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       To assist in its review of defendant’s denial of benefits, the court may “designate a

magistrate judge to conduct hearings . . . and to submit . . . proposed findings of fact and

recommendations for the disposition [of the motions for judgment on the pleadings].” See 28

U.S.C. § 636(b)(1)(B).      The parties may object to the magistrate judge’s findings and

recommendations, and the court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” Id. §

636(b)(1). The court does not perform a de novo review where a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s proposed

findings and recommendation.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Absent a

specific and timely filed objection, the court reviews only for “clear error,” and need not give any

explanation for adopting the M&R. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983). Upon careful review of

the record, “the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

B.     Analysis

       Plaintiff summarily objects to five principal findings of the M&R: 1) that substantial

evidence supports the finding of the ALJ regarding the weight accorded the nonmedical opinion



                                                 3
of Reverend Ronald Parr, 2) that substantial evidence supports the ALJ’s RFC determination, 3)

that substantial evidence supports the findings of the ALJ regarding subjective symptoms and their

limiting effects on his functioning, 4) that substantial evidence supports the finding of the ALJ

regarding the application of the GRID rules, and 5) that substantial evidence supports the finding

of the ALJ regarding the hypothetical questions presented to the VE.

       In his objections, plaintiff identifies no particular error in the M&R. Instead, plaintiff

restates without substantive alteration arguments made in motion for judgment on the pleadings.

(See Pl. Obj. (DE 27) ¶ 6 (incorporating by reference plaintiff’s prior brief); Pl. Mem. (DE 21) at

22–28). Upon careful review of the record, the court finds that the magistrate judge already has

addressed the arguments set forth in plaintiff’s objections, and plaintiff raises no new issues for

the court to review de novo. See Orpiano, 687 F.2d at 47. Nonetheless, having reviewed the entire

record de novo, the court agrees with the findings and analysis set forth in the M&R, and, therefore,

adopts the M&R in full. See 28 U.S.C. § 636(b)(1).

                                         CONCLUSION

       Based on the foregoing, plaintiff’s motion for judgment on the pleadings (DE 20) is

DENIED. Defendant’s motion for judgment on the pleadings (DE 24) is GRANTED. The clerk

is DIRECTED to close this case.

       SO ORDERED, this the 19th day of March, 2020.



                                              _______________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 4
